Citation Nr: 0803837	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-31 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for blindness due to 
glaucoma.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for sinusitis, claimed 
as allergies.

4.  Whether the appellant has basic eligibility for 
entitlement to nonservice-connected disability pension 
benefits.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association




WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in July 2003 and April 
2005 of the above Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
blindness due to glaucoma, asthma, and allergies.  This 
matter also comes before the Board on appeal from a July 2003 
administrative decision denying entitlement to nonservice-
connected pension benefits.

In March 2004, the appellant and his spouse testified before 
a Decision Review Officer at the regional office.  In August 
2007, the appellant and his spouse also testified before the 
Board at the RO.  Transcripts of both hearings are associated 
with the claims file.

The issue of entitlement to service connection for blindness 
due to glaucoma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The appellant is not diagnosed as having asthma.  

3.  The appellant did not develop sinusitis, or any other 
allergic disability, during service or as a consequence of 
any incident or event in military service.

4.  The appellant did not have ninety days of wartime 
service.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).  

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  Criteria for basic eligibility for VA pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA enhanced VA's duty to notify and assist 
claimants in substantiating their claims for VA benefits, as 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  If VCAA notice is provided after the initial 
decision, however, such a timing error may be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that any error in a VCAA notice should 
be presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision addressing the appellant's claims for 
service connection for asthma and allergies.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In addition, VA sent the appellant a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned should the underlying claim 
of service connection be granted.  Thus, the Board concludes 
that all required notice has been given to the appellant with 
respect to the claims of entitlement to service connection 
for asthma and sinusitis.

The Board notes that VCAA notice is not required with respect 
to the appellant's claim for nonservice-connected pension 
benefits because the issue presented is solely one of 
statutory interpretation and, as discussed herein, the claim 
is barred as a matter of law.  See Smith v. Gober, 14 Vet. 
App. 227, 230 (2000) (claim that a Federal statute provides 
for payment of interest on past-due benefits), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  

The Board finds VA has satisfied its duty to assist the 
appellant in the development of his claims.  The RO obtained 
records from the appellant's service in the National Guard 
and has attempted to verify all of his periods of military 
service.  Although the veteran contends that service records 
remain outstanding, the RO made a formal finding in February 
2007 that all available service records have been obtained.  
The Board is unable to locate any other avenue to obtain 
additional service records and the veteran has not provided 
any additional records and/or information on where additional 
records could be located.

The appellant advised VA that he applied for Social Security 
Administration (SSA) disability benefits due to his 
blindness.  That issue is being remanded for additional 
development, including making additional attempts to locate 
SSA records.  The Board finds that it is not prejudicial to 
the appellant to move forward with a decision on the merits 
regarding his other claims because the identified SSA records 
are not relevant to the issues other than the appellant's 
blindness.  As such, VA has satisfied its duty to obtain 
records in the possession of other federal agencies.

The appellant has submitted medical records from private 
physicians who have treated his claimed disabilities and also 
provided authorization forms in order for treatment records 
to be obtained.  The RO obtained treatment records from the 
physicians for whom the appellant submitted an adequate 
authorization form.  In a June 2005 letter, the RO informed 
the appellant that he did not provide treatment dates on all 
of his authorization forms and that he needed to complete the 
forms with the dates and type of treatment received.  To 
date, the appellant has not submitted any additional 
authorization forms.  Therefore, the Board finds that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that VA has not sought a medical examination 
or medical opinion related to the issues here addressed on 
appeal.  Although the appellant's service medical records 
show one instance of treatment for sinus-related complaints, 
he was not diagnosed as having a chronic disability during 
service or for approximately two decades after discharge from 
service.  As discussed in more detail below, because there is 
no indication in the record that the appellant's currently 
diagnosed disability may be associated with his verified 
period of service, VA is not required to seek examination 
and/or a medical opinion in this case.  See 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the merits of the claims will now be 
addressed.

The appellant contends that he is entitled to service 
connection for asthma because such a disability existed prior 
to service and was aggravated during his period of active 
service.  He also asserts that service connection for 
sinusitis or some other form of allergic disorder is 
warranted as he began having sinus problems during service.  
Finally, the appellant seeks nonservice-connected pension 
benefits based upon his period of service.

The Board notes that there is conflicting evidence with 
regard to the appellant's military service.  The appellant's 
Report of Separation from Active Duty (DD Form 214) reflects 
that he entered active duty with the Army National Guard in 
June 1977 and was released from active duty for training 
(ADT) in November 1977.  The appellant has consistently 
reported that, after he served in the National Guard, he also 
had active duty service in the Army from November 1977 to 
December 1979.  In support of his claim, the appellant 
submitted three lay statements from individuals, including 
his wife, who attest to the fact that they knew the appellant 
was in the Army for two years.

The appellant testified before the Board that he used one 
Social Security number during his period of service, but that 
he has used a different Social Security number since his 
discharge.  He also testified that he had a period of absent 
without leave (AWOL) during his basic training and believes 
that his records were tampered with as a consequence of 
either that offense or personal issues with a first sergeant.  
The appellant has not provided any documentation from a 
branch of the military showing active service following 
November 1977.

Review of the record reveals that the RO has attempted to 
verify the appellant's reported active duty service from 
November 1977 to December 1979, and obtain any service 
medical records for such service.  In this regard, the Board 
notes the appellant has reported that he received treatment 
at various military hospitals for his claimed disabilities 
during his National Guard service and active duty service in 
the Army.  Notwithstanding those assertions, in February 
2007, the RO rendered a Formal Finding of Unavailability of 
Service Records from November 1977 to December 1979.  

The February 2007 Formal Finding documents the RO's attempts 
to verify the appellant's reported active duty service and 
obtain treatment records.  Specifically, in May 2004, the RO 
provided the appellant's two social security numbers, as well 
as two reported dates of birth, and requested verification of 
any active duty service from 1977 to 1979.  The RO also 
requested that treatment records from Forts Benjamin 
Harrison, Knox, and Carlton be obtained as the appellant 
stated that he received treatment at those facilities.  In 
June 2004, the RO received a response that records could not 
be identified based on the information furnished.  The 
appellant was informed that the RO was unable to obtain 
service records for his reported active duty service and was 
requested to submit any service records he had in his 
possession.  To date, no such records have been obtained by 
the RO or provided by the appellant.  

Based on the foregoing, the Board finds the appellant's only 
period of verified service was in the Army National Guard 
from June 1977 to November 1977.  The Board has considered 
the appellant's statements, as well as the lay statements he 
submitted in support of his claim.  These assertions, 
however, are outweighed by the service records and the 
responses obtained by the RO in its attempts to verify the 
appellant's reported active duty service using both Social 
Security numbers provided by the appellant.  It is important 
to point out that only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty.  See Venturella 
v. Gober, 11 Vet. App. 304, 341 (1997), Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  In this 
case, the service department has only verified service in the 
Army National Guard from June 1977 to November 1977.  
Therefore, the appellant's report of active duty service in 
the Army from November 1977 to December 1979 is afforded 
lessened probative value.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003). 

The Federal Circuit in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), summarized the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability and found that, 
when no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the burden then falls on the government to rebut 
the presumption of soundness.  The Federal Circuit held that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 requires that VA show by 
clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  In 
May 2005, 38 C.F.R. § 3.304 was amended to reflect the 
Federal Circuit's analysis in Wagner.  Consequently, if a 
disability was not noted at the time of entry into service 
and VA fails to establish by clear and unmistakable evidence 
either that the disability existed prior to service or that 
it was not aggravated by service, the presumption of sound 
condition will govern and the disability will be considered 
to have been incurred in service if all other requirements 
for service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Service-
connected disability compensation may only be paid to a 
"veteran."  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including "active duty" and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by members of 
the National Guard or Air National Guard of any State.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Annual training is an example of active duty for training 
(ADT), while weekend drills are inactive duty training 
(IADT).  Service connection is available for any period of 
ADT or IADT during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The 
Court has re-affirmed that service connection is available 
for injuries, and not diseases, sustained on inactive duty 
for training.  See Brooks v. Brown, 5 Vet. App. 484 (1993).  

As noted, the service department has only verified the 
appellant's service in the Army National Guard from June 1977 
to November 1977, which was ADT.  Therefore, to establish 
status as a veteran entitled to VA disability compensation 
under the law based upon ADT, a claimant must establish that 
he is disabled due to injury or disease incurred in or 
aggravated during the line of duty during that ADT period.  
38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  If not, 
then the claimant does not qualify for any presumption of 
soundness or aggravation as to that period of service.  
Paulson, supra.  Similarly, the claimant is not entitled to 
the benefit of the legal presumptions pertaining to service 
connection for certain disabilities.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991). 

Asthma

The appellant is seeking entitlement to service connection 
for asthma as due to his military service.  Specifically, the 
appellant testified before the Board that he had asthma as a 
child that resolved but was aggravated during his service at 
Fort Knox, Kentucky; he asserts that the humidity encountered 
during service may have triggered his asthma.  The appellant 
testified that he was in sick call every day because of his 
breathing and that he was sent to a doctor who said he had 
bronchial asthma.  He testified that his asthma should be 
documented in his service medical records but that he was not 
given an examination at discharge.  

After carefully reviewing the evidence of record, the Board 
finds there is no competent medical evidence showing the 
appellant currently has a chronic disability diagnosed as 
asthma.  The appellant's service records show that, in July 
1977, he presented for treatment complaining of a chest cold, 
nasal congestion, runny nose, and trouble breathing at night.  
No diagnosis was made but the appellant was prescribed 
medication and told to return to the clinic as needed.  There 
are no additional service medical records which show any 
complaints, treatment, or findings related to asthma; nor is 
a separation examination report included in the record.  

The appellant was asked to submit evidence in support of his 
claim, including medical records showing a diagnosis of his 
claimed disability; however, he has not submitted or 
identified any medical records which show he has complained 
of or received treatment for asthma since he separated from 
service.  In this regard, the appellant testified that he 
currently receives treatment from a Dr. L., and the 
evidentiary record contains medical records from Dr. L. dated 
from August 2001 to June 2003, as well as a written statement 
dated in March 2006.  None of the records from Dr. L., 
however, reflect that the appellant has been diagnosed as 
having asthma or received treatment for asthma and/or an 
asthma-related illness.

Although there is evidence showing the veteran was treated 
for difficulty breathing and other symptoms generally 
associated with asthma during service, the Board finds 
probative that a diagnosis of asthma was not rendered at that 
time or any time during his active duty for training, 
especially given the appellant's testimony that he went to 
sick call every day.  The Board finds especially probative 
that there is no medical evidence of record which shows the 
appellant currently has a diagnosis of asthma.  It is 
important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).

The Board recognizes that the Court recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  There is, however, no medical 
evidence of record which shows that the appellant has ever 
complained of, received treatment for, or been diagnosed as 
having asthma, either during or after his active duty for 
training.  Absent evidence of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Consequently, the Board finds that the veteran does not have 
a diagnosed disability for which VA compensation may be 
awarded.

In making this determination, the Board does not doubt that 
the veteran sincerely believes he has asthma related to his 
military service.  There is, however, no indication that he 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical causation so as to consider his 
opinion to be competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  We recognize that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See, e.g., Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); Buchanan v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2006).  However, the determination as to a 
medical diagnosis in this case requires sophisticated, 
professional opinion evidence and, as discussed above, there 
is no such evidence of record.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for asthma, as the evidence fails to 
establish that he has the claimed disability.  Accordingly, 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra, at 55.  As such, the veteran's claim is 
denied.

Allergies/Sinusitis

The appellant is seeking service connection for allergies 
manifest by recurring nose infections and a rash on his legs, 
arms, and back.  At the August 2007 Travel Board hearing, the 
appellant testified that he thought his current allergies 
were due to the environmental pollutants he was exposed to 
during his active duty for training, specifically dust in the 
building and city where he lived.  He did not provide any 
testimony as to a continuity of symptoms since his period of 
service and the current treatment he receives for sinus 
problems.

Review of the evidentiary record reveals that there is no 
competent medical evidence of record which shows that the 
appellant currently has allergies that are due to his period 
of ADT.  As noted, the appellant's service records show he 
complained of a chest cold, nasal congestion, runny nose, and 
trouble breathing during his military service; however, there 
is no indication in the service records that the appellant's 
complaints were due to an allergic condition.  There is also 
no evidence of  chronic disability related to sinus problems 
during the appellant's period of ADT.

The first post-service evidence of the appellant having 
symptoms related to allergies is dated in November 1997, 
approximately twenty years after his discharge from service.  
At that time, the appellant presented for treatment 
complaining of nasal congestion and sinus drainage over the 
previous two weeks.  The diagnosis was clinical sinusitis.  
See November 1997 private medical record from Lakeland 
Hospital.  Subsequent medical records show the appellant 
continued to receive treatment for a sinus infection and was 
noted to have ongoing sinus disease for "quite some time."  
His diagnosis was changed to acute sinusitis; however, no 
opinion was rendered as to the etiology or the onset date of 
the appellant's sinusitis.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
allergies.  In making this determination, the Board finds 
that, while it appears the appellant is currently diagnosed 
as having sinusitis, there is no competent and probative 
medical evidence indicating that the disability is causally 
related to his active duty for training.  In this regard, the 
Board notes that the appellant complained of allergy-type 
symptoms during service; however, there is no competent 
medical evidence of record which establishes that the 
appellant's sinusitis was initially manifest by the symptoms 
he complained of during service.  The Board again notes that 
no diagnosis was rendered during the appellant's military 
service and there is no indication that the appellant 
complained of or sought treatment for his reported symptoms 
again during service or for approximately twenty years after 
his discharge from service.

The Board finds probative that a diagnosis of sinusitis was 
not rendered until twenty years after separation from 
service.  This gap of many years in the record militates 
against a finding that the symptoms the appellant complained 
of during his period of ADT represented a chronic disorder, 
and also rebuts any assertion of continuity of symptomatology 
since separation from service.  See 38 C.F.R. § 3.303(b); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In evaluating the merit of this claim, the Board finds 
especially probative that no medical professional has 
attributed the appellant's current sinusitis to his military 
service.  In this context, the Board notes the appellant was 
not afforded a VA examination in conjunction with his claim; 
however, the Board finds a medical examination is not 
necessary because there is no indication in the record that 
the appellant's current sinusitis may be associated with his 
period of ADT.  As noted, there is no medical evidence of 
record which suggests a nexus to service; nor is there any 
credible evidence of continuity of symptomatology since 
service.  Therefore, a VA examination and/or opinion need not 
be obtained in this case.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board notes that, in 1997, the appellant was noted to 
have had a sinus disease for "quite some time."  Given the 
twenty year period between the time the appellant was 
separated from service and first shown to have sinusitis, 
this statement is insufficient to establish in-service 
incurrence.  The only evidence of record that links the 
appellant's sinusitis to his period of ADT is the appellant's 
own statements.  As noted above, as a layperson, the 
appellant is not competent to render an opinion on matters 
which require requisite knowledge of medical principles, 
including the diagnosis of a medical condition.  See 
Espiritu, supra; Jandreau, supra.  

In sum, there is no competent evidence of record which 
establishes that the appellant's current diagnosis of 
sinusitis is causally related to his period of active duty 
for training.  Therefore, the Board finds the preponderance 
of the competent and probative evidence is against the 
veteran's claim for service connection for sinusitis, claimed 
as allergies.  As such, the benefit-of-the-doubt doctrine is 
not for application and the claim is denied.

Nonservice-Connected Disability Pension

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant served on active duty for 
at least ninety days during a period of war.  See 38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2007).  
With exceptions not here applicable, VA currently recognizes 
the following as periods of war:  January 1, 1817, through 
December 31, 1898, inclusive; April 21, 1898, through July 4, 
1902, inclusive; April 6, 1917, through November 11, 1918, 
inclusive; December 7, 1941, through December 31, 1946, 
inclusive; June 27, 1950, through January 31, 1955, 
inclusive; August 5, 1964, through May 7, 1975, inclusive; 
and August 2, 1990 through a date to be prescribed by 
Presidential proclamation law.  See 38 C.F.R. § 3.2.  

As noted, the appellant's Report of Separation from Active 
Duty (DD Form 214) reflects that he entered active military 
service with the Army National Guard in June 1977 and was 
released from active duty for training in November 1977.  The 
appellant has reported that he also had active duty service 
in the Army from November 1977 to December 1979; however, 
service beyond November 1977 has not been verified by the 
service department and, thus, his report of active duty 
service has been afforded lessened probative value.  

Based on the foregoing, the Board finds that the appellant's 
service does not satisfy the threshold requirement for 
pension eligibility as he did not have service during a 
period of war.  This is true even if the period of service 
alleged by the appellant from November 1977 to December 1979 
were verified.  Therefore, with no evidence verifying wartime 
service, the appellant does not satisfy the basic eligibility 
requirements for nonservice-connected disability pension.  
Consequently, his claim for such benefit must be and is 
denied as a matter of law.  


ORDER

Service connection for asthma is denied.  

Service connection for sinusitis, claimed as allergies, is 
denied.  

Basic eligibility for nonservice-connected disability pension 
benefits is denied.  


REMAND

The appellant is seeking entitlement to service connection 
for blindness due to glaucoma.  There is evidence of record 
which shows the appellant is receiving disability benefits 
through the Social Security Administration (SSA) for his 
impaired vision disability.  Review of the record reveals 
that the RO attempted to obtain the appellant's Social 
Security claims folder numerous times; however, it does not 
appear that a response from the Greenville, Mississippi, SSA 
office was received prior to the claim being certified to the 
Board.  

VA's duty to assist the appellant applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA or Social Security records.  See 38 
C.F.R. § 3.159(c)(2).  Therefore, because the identified SSA 
records may contain pertinent information to this claim, VA 
is obligated to obtain them.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	Request from the Greenville, 
Mississippi, and/or Lakeland, Florida, 
Social Security Administration office 
all records related to the appellant's 
claim for Social Security benefits, 
including all medical records and 
copies of all decisions or 
adjudications.  All negative responses 
should be fully documented in the 
claims file.  The claim should not be 
recertified to the Board unless or 
until a response of some sort is 
received for SSA.

2.	After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development 
is warranted including, but not limited 
to, obtaining a VA examination and/or 
opinion.

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and afforded the 
appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


